Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 14-15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/1/2021.
A detailed explanation withdrawn claims for each elected species is provided in the table below.
Applicant’s Election
Withdrawn
Group A: sulfide

Group B: chemical bath

Group C: water, sulfide, solvent, and inhibitor
14-15 and 17 (thiol, amine, thiamine, oxythioamine, thiourea, isocyanate, thiocyanate, silane, oxidizing agent)
Group D: chemical bath

Group E: chemical bath

Group F: second material at least partially encapsulating the first material
4 (first material is external to or surrounds a second material)


Applicant's election with traverse of Group A: sulfide; Group B: chemical bath; Group C: water, sulfide, solvent, and inhibitor; Group D: chemical bath; Group E: chemical bath; and Group F: second material at least partially encapsulating the first material in the reply filed on 2/1/2021 is acknowledged.  The traversal is on the ground(s) that all the claims can be examined concurrently without serious burden. This is not found persuasive because art directed to one species does not encompass the other recited species.  Examination of all of the claimed species would require search of different classifications and keywords for each of the recited species and such an examination would constitute a serious burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7, 11-13, 16, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US 5401306) in view of Henricks (US 2844497).
	Regarding Claims 1-3, 5, 7, 11-13, and 16, Schmid teaches a method, comprising chemically converting a first metal material of a lamellar particle into a metal sulfide of the first material (col. 4 ln. 50-57).  Schmid teaches wherein the core of the lamellar particle has a width of 1-200 microns and a thickness of 0.1-5 microns and layer thicknesses of 0.1 to 100 nm (col. 2 ln. 66-col. 3 ln. 53), i.e. values overlapping the claimed width, thickness, and aspect ratio.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Schmid to include any of the taught particle sizes, including those within the claimed range, because Schmid teaches they are all suitable for use with the invention and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the particle of Schmid with any of the particle sizes of the taught references.
	Schmid teaches an embodiment wherein a metal layer is deposited and then converted into the desired sulfide layer by reaction with a suitable sulfur containing vapor, i.e. a surface modifier, mixed with nitrogen gas, i.e. an inhibitor (col. 4 ln. 50-57, Example 8).  Schmid further teaches in some embodiments it can be advantageous for the coloristic properties of the pigment for the resulting layer to include mixtures of sulfides with their corresponding metals (col. 3 ln. 12-21), i.e. wherein a portion of the metal is converted such that the lamellar particle includes a converted portion and an unconverted portion.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the embodiments of the method of Schmid to include converting a portion of the metal, as suggested by the reference, because Schmid teaches they are suitable embodiments which effect the coloristic properties of the pigment and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the particle of Schmid with any of the taught embodiments.
	Schmid teaches chemical conversion by a vapor reactant as discussed above.  Schmid does not explicitly teach a liquid reactant in a chemical bath; however, sulfurizing of metal surfaces by the use of liquid phase reactants is known in the chemical art.  Henricks teaches solutions of sulfurizing agents which convert ferrous layers to iron sulfide in a chemical bath (Examples I-II). Henricks teaches the bath including water, i.e. a solvent; a sulfurizing agent, i.e. an inorganic salt of a metal and a surface modifier; and sodium borate, sodium silicate, or trisodium phosphate, i.e. an inhibitor (Examples I-II). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the chemical conversion of Schmid to be a solution based conversion, as suggested by Henricks, because it is a known method of sulfurizing metal surfaces and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the converted surface of Schmid with methods as suggested in Henricks.
	Regarding Claim 19-20, Schmid teaches a second material, oxidic top layer, at least partially encapsulating the first material (col. 6 ln. 15-18). 
	Regarding Claim 21, Schmid teaches the oxidic top layer deposited by chemical vapor deposition (col. 4 ln. 33-45; col. 6 ln. 20-41).
	Regarding Claims 22-23, Schmid teaches the depositing the metal first material to a thickness by CVD as discussed above, i.e. wherein an internal thickness portion of the metal first material is the claimed “first material” and an external thickness portion of the metal first material is the claimed “internal layer”. 
	Regarding Claim 24,Schmid teaches chromium, tungsten, and molybdenum (Claim 1).
	Regarding Claim 25, Schmid teaches a metal sulfide of the first material (col. 4 ln. 50-57).  
	
Response to Arguments
Applicant’s arguments, see amendments and remarks, filed 6/21/2022, with respect to the previous prior art rejection of the claims over Schmid (US 5401306) alone have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and as necessitated by the amendment, a new ground(s) of rejection is made as discussed above.
Applicant's other arguments filed 6/21/2022 have been fully considered but they are not persuasive.
	Applicant argues Henricks reacts the steel with a dried reactant, not a reactant in a liquid state, as presently claimed.  In response to applicant’s arguments, Henricks recognizes embodiments of heating after or after and during the chemical bath coating (See Examples).  Henricks teaches sulfurizing action can occur in the thermal decomposition of the sulfurizing agent in the bath, in the annealing, and in the quenching bath of sulfurizing agent.
Applicant argues it is unlikely that one of ordinary skill in the art would look to the teachings of Henricks to modify the very different process of Schmid. In response to applicant's argument that Henricks is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Schmid, Henricks, and the Applicant are all concerned with the sulfurizing of a metal surface; therefore, one of ordinary skill in the art would have been motivated to look to both the teachings of Schmid and Hendricks when considering the problem of sulfurizing metal surfaces.
	Applicant argues it is not clear that the process of Henricks would be suitable for modifying small pigment particles and providing the desired control of sulfurization that might otherwise be achieved by the vapor processes of Schmid. Applicant argues there would have been little if any predictability in applying the process of Henricks to modify the vapor sulfurization processes of Schmid and there would have been no suitable rationale for modifying the process of Schmid in view of the teachings of Henricks. In response to applicant’s argument, Henricks teaches stainless steel rods as an example but does not limit the sulfurizing process to a specific substrate.  When considering the teachings of Henricks one of ordinary skill in the art would have recognized an aqueous solution sulfurizing process would be suitable for use on metal surfaces, including the metal surfaces of Schmid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schmid (WO 1996034917) teaches a Mo-coated flake pigment wherein the Molybdenum is chemically converted to a sulfide.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712